Citation Nr: 0703221	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  04-00 287A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension 
secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for a low back 
disorder. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Kang, Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to April 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas which denied the claims of service connection 
for hypertension and a low back disorder.

In October 2006, the veteran presented personal testimony 
during a Travel Board hearing before the undersigned Veterans 
Law Judge.  A transcript of the hearing is of record.

The issue of entitlement to service connection for 
hypertension secondary to service-connected diabetes mellitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of his claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
this claim.

2.  There is no competent evidence linking a current low back 
disorder to an incident of service.




CONCLUSION OF LAW

The veteran does not have a low back disorder that is the 
result of disease or injury incurred in or aggravated by 
active duty, and any low back disorder may not be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

Prior to initial adjudication of the veteran's claim in 
February 2003, a letter dated in November 2002 informed the 
veteran of provisions of VCAA.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The veteran was made aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  In this regard, the RO informed him 
of the kind of information or evidence that was needed to 
support his service connection claims, and asked him to send 
the information or evidence to VA.  

Therefore, the Board finds that the RO's notice substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  As stated above, full 
compliance with VCAA has been accomplished regarding the 
issue of service connection.  In this regard, the RO issued a 
letter dated in March 2006 that informed him of the 
regulations pertaining to disability ratings and effective 
dates.  

However, as the Board concludes that the preponderance of the 
evidence is against the veteran's claim, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Therefore, as there has been 
substantial compliance with all pertinent VA law and 
regulations, to move forward with adjudication of this claim 
would not cause any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  
Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  

Laws and regulations

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service-connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service.  38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2006).

VA's General Counsel has held in a precedent opinion that 
"the ordinary meaning of the phrase 'engaged in combat with 
the enemy,' as used in 38 U.S.C.A. § 1154(b), requires that a 
veteran participated in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality." The determination as to whether evidence 
establishes that a veteran engaged in combat with the enemy 
must be resolved on a case-by-case basis with evaluation of 
all pertinent evidence and assessment of the credibility, 
probative value, and relative weight of the evidence.  
VAOGCPREC 12-99 (Oct. 18, 1999).

Pertinent case law also provides that 38 U.S.C.A. § 1154(b) 
does not create a presumption of service connection for a 
combat veteran's alleged disability, and that the veteran is 
required to meet his evidentiary burden as to service 
connection such as whether there is a current disability or 
whether there is a nexus to service which both require 
competent medical evidence.  See Collette v. Brown, 82 F.3d 
389, 392 (1996).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service and certain 
chronic diseases become manifest to a degree of 10 percent 
within one year from date of termination of service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2006).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that when a claimed disorder is 
not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" during 
the service.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Federal Circuit has also recognized the Board's 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).



Analysis
 
The veteran claims entitlement to service connection for a 
back disability.  The RO denied this claim because the 
preponderance of the evidence demonstrated that the 
disability was neither incurred nor aggravated in service, 
and because sciatica and arthritis of the lumbar spine were 
not manifest to a compensable degree within one year of 
separation from active duty. 

The Board acknowledges that the veteran is a decorated combat 
veteran who served honorably and bravely during the Vietnam 
War.  His service personnel records reflect the veteran's 
receipt of the Silver Star, Bronze Star Medal, Army 
Commendation Medal, and Combat Infantryman Badge, among many 
others.  He has provided competent testimony to his in-
service injuries to the low back, which include being thrown 
from armored transport vehicles (ATVs) in three separate 
landmine explosions.  He testified that he did not seek 
medical treatment for his injuries.  

While we do not dispute the veteran's statements being thrown 
from ATVs due to landmine explosions, the service medical 
records are silent for evidence of any complaint, treatment, 
or diagnosis pertinent to the low back or any injury 
sustained in combat; or for that matter, for any back 
complaints during service.  The February 1971 separation 
examination report is also negative for any musculoskeletal 
findings. 
 
Post-service, the first documented evidence of low back 
complaints arises in a November 2002 VA outpatient treatment 
record.  The veteran complained of chronic low back pain that 
was sustained in service.  The examiner noted some mild 
paraspinal tenderness, with spasm elicited, and x-ray 
evidence of minimal anterior bony spurs.  The veteran was 
placed on Etodolac and Flexeril.
 
On VA spine examination in December 2002, the veteran 
reported that his low back pain was not due to any history of 
injury but that he has had recurrent back pain due to the 
rigors of military life, combat duty, and riding in vehicles 
with no roads.  The examiner noted minimal physical findings, 
but indicated that the veteran "may or may not have had a 
shell fragment wound near the spine of the seventh thoracic 
vertebra and that he has a tiny scar there."  However, no 
metal fragments were viewed on x-rays of the thoracic and 
lumbar spine, which showed only minimal anterior bone spurs.  
The diagnosis was mild low back strain with possible an early 
sciatica component and early arthritis in the left sacroiliac 
joint, none of which were highly significant, severe, or 
disabling.  

The Board has reviewed the veteran's VA outpatient treatment 
records dated from February 2004 through November 2006.  
There are few references to the veteran's complaints of low 
back pain.  In a February 2006 VA primary care note, the 
veteran reported having lower back pain that radiated into 
the groin area.  The examiner noted that this tingling was 
likely due to from diabetic neuropathy.  In a November 2006 
VA primary care note, the veteran's complaints of low back 
pain were noted to be negative for radiculopathy with 
negative x-ray findings.  

The veteran provided lay statements regarding his Vietnam 
service.  Specifically, it was noted that in May 1970 the 
veteran rode with two fellow soldiers on armored personnel 
carriers (APC) that ran over a land mine and caused injury to 
several people.  One of the serviceman reported that he 
sustained injury to his face and ear and that another soldier 
sustained a back injury from the blast.  However, neither of 
the lay statements, which described injuries that required 
medical treatment for others, established that the veteran 
was injured or described the nature of any injury sustained 
by the veteran.  The Board finds that these statements are 
probative of the fact that the veteran was present on the APC 
that ran over a land mine in May 1970, but the statements 
only imply that the veteran may have sustained similar 
injuries.  There is no competent evidence in the veteran's 
service medical history of any injuries sustained in the 
manner described.  

Significantly, no treating clinician ever addressed the 
etiology of any back disorder in such a fashion so as to 
connect it to the veteran's military service.  A review of 
post-service VA medical records moreover fails to reveal 
competent evidence of any lumbar spine disorder within a year 
of the veteran's separation from active duty. 

The veteran has testified that he sought chiropractic 
treatment for his low back during the 1980's.  However, there 
is no clinical evidence of this treatment and, in any event, 
the evidence would serve only to demonstrate treatment for 
claimed back injuries several years following his discharge 
from active duty.  The veteran testified that after his 
military service, he worked as a warehouseman but he was not 
given a physical examination that would have noted any back 
problems he may have had at that time.  
 
Post-service, there is no diagnosis of a back disability for 
30 years, from 1971 to 2002.  The December 2002 VA examiner 
indicated minimal findings related to the low back and noted 
that the veteran "may or may not have had a shell fragment 
wound near the seventh thoracic vertebra" as indicated by a 
tiny, well healed scar. There was no evidence of any shell 
fragment shown on x-ray of the lumbar and thoracic spine were 
normal with the exception of minimal osteophytes in the 
thoracic spine and bony spurs in the lumbar spine.  These 
findings were in no way attributed to any shell fragment 
injury sustained in service.  
 
In short, the medical evidence on file does not contain any 
opinion which suggests a link between the veteran's current 
back disability and service.  Further, there is no medical 
evidence of any low back complaints, or any other back 
disability, until decades after service.  While the veteran 
believes his low back disorder was either incurred in or 
aggravated by service, he is not a licensed medical 
practitioner and is not competent to offer opinions on 
questions of medical causation or diagnosis.  Grottveit, 5 
Vet. App. 91; Espiritu, 2 Vet. App. 492.  Therefore, the 
Board finds entitlement to service connection must be denied.  
 
In sum, while there is evidence of a current back disability, 
there is none shown in service, and , without competent 
evidence linking a current back disorder to service, or 
showing a low back disorder within a year of his discharge 
from active duty, the benefit sought on appeal cannot be 
granted. 
 
As the preponderance of the evidence is against the claim, 
the claim is denied, and the doctrine of reasonable doubt is 
not for application.  38 U.S.C.A. § 5107.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).

ORDER

Entitlement to service connection for a low back disorder is 
denied.  


REMAND

At the outset of this discussion, the Board notes that during 
the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim, including 
the degree of disability and the effective date of an award.  
In this regard, the RO sent the veteran a letter dated in 
March 2006 which informed him of the pertinent regulations 
for disability ratings and effective dates.  

In this case, the veteran contends that his currently 
diagnosed hypertension is secondary to his service-connected 
diabetes mellitus.  The Board must remand this because it 
finds that the evidence of record is inadequate to evaluate 
the claim.

The veteran was examined for VA purposes in December 2002.  
In the report, the examiner opined that the veteran's 
hypertension preceded the diagnosis of diabetes mellitus by 
four years, and as such was not caused by it.  However, the 
veteran contends that his hypertension was aggravated by the 
service-connected diabetes mellitus.  In this regard, the 
December 2002 VA examination is inadequate and additional 
development is necessary in order to fairly decide the claim.  

In testimony at his hearing, the veteran averred that he 
receives ongoing treatment for hypertension at the Dallas, 
Texas VA Medical Center.  The most recent evidence of record 
is dated in 2004, and as such, the RO should take the 
necessary steps to obtain more current records.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
obtain the names and addresses, and 
approximate dates of treatment of all 
medical care providers who treated the 
veteran for hypertension since 1996.  Of 
particular interest would be medical 
evidence from the VA Medical Center in 
Dallas, Texas dated since 2004.  After 
the veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review. 

2.  After the above-requested development 
is accomplished, the RO should arrange for 
the veteran to undergo a VA cardiovascular 
examination to determine whether the pre-
existing hypertension is aggravated by the 
service connected diabetes mellitus.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available to 
the physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  A medical 
opinion must be provided as to whether it 
is more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
approximately 50 percent), or less likely 
than not (i.e., probability less than 50 
percent) that hypertension is caused by, 
or made worse by, service-connected 
diabetes mellitus.  Adequate reasons and 
bases must be provided for the stated 
opinion.  The RO should ensure that the 
examination report complies with this 
remand and the questions presented in the 
RO's examination request, especially with 
respect to the instructions to provide 
medical opinions.  If any report is 
insufficient, it should be returned to the 
examiner for necessary corrective action, 
as appropriate.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address where 
the notice was sent must be associated 
with the claims folder.  The veteran is to 
be advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then readjudicate the 
matter on appeal.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


